
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(n)



THE DOW CHEMICAL COMPANY
RETIREMENT POLICY FOR EMPLOYEE DIRECTORS


As amended, re-adopted in full and restated on March 21, 2003:

        The following policy shall apply with respect to executive management
responsibilities and retirement of employee Directors:

1.Each member of the Board of Directors who is an officer or employee shall
relinquish job line responsibility upon the later of the following dates:

(a)As of the first day of the month following the Director's sixtieth birthday;
or

(b)If such an officer or employee shall have received a significant promotion or
promotions after his or her fifty-fifth birthday, as of the first day of the
month following the fifth anniversary of the most recent such promotion, but in
no event beyond the first day of the month following his or her sixty-fifth
birthday. 2.Each member of the Board of Directors who is an officer or employee
shall have the option of relinquishing his or her job line responsibility on the
first of any month after attaining age sixty, whether or not required to
relinquish such responsibility pursuant to Paragraph 1 hereof.

3.Each person described in Paragraphs 1 or 2 hereof, upon relinquishing said job
line responsibility, shall while serving as a Director of the Company remain on
the payroll of the Company as an officer or employee without line responsibility
and as a "Decelerating" Director, until the earlier of the following dates, such
period of time to be called Deceleration:

(a)The fifth anniversary of relinquishing said job line responsibility;

(b)The first day of the month following his or her sixty-fifth birthday;

(c)The date of his or her death.

If, however, a Decelerating Director is then serving as the Chairman of the
Board of the Company's Board of Directors, his or her period of Deceleration
may, at the discretion of the Board, extend beyond his or her sixty-fifth
birthday, but in no event beyond the fifth anniversary of becoming a
Decelerating Director.

Each Decelerating Director shall hold himself or herself available for
nomination to and service on the Board of Directors at the sole discretion of
the Board during the period he or she remains on the Company's payroll, provided
that the Director's health permits performance of such service and unless such
other reason acceptable to the Board prevents such service.

4.For services performed pursuant to Paragraph 3 hereof, the Company shall
compensate such Decelerating Director as follows, until the termination of the
period of service as described in Paragraph 3:

(a)First year: Ninety percent of Final Pay as a Line Employee;

(b)Second year: Eighty percent of Final Pay as a Line Employee;

(c)Third year: Seventy percent of Final Pay as a Line Employee;

(d)Fourth year: Sixty-five percent of Final Pay as a Line Employee; and

(e)Fifth year: Sixty percent of Final Pay as a Line Employee.

70

--------------------------------------------------------------------------------



Terms are defined as follows:

(a)Final Pay as a Line Employee—Annualized Base Salary times the sum of 1 plus
Performance Award Target Percentage.

(b)Annualized Base Salary—the monthly salary at the time said Decelerating
Director retires from line responsibility as described in Paragraphs 1 and 2
times 12 (or alternatively if applicable outside the U.S., the number of monthly
salaries paid per year).

(c)Performance Award Target Percentage—the individual target percentage award
level from the Company's Performance Award program determined for said
Decelerating Director for the calendar year during which he or she retires from
job line responsibility as described in Paragraphs 1 and 2, or its successor
programs.

In any event, the compensation payable under Paragraph 4 (a) through (e) for any
Director shall not be less than the Director's retirement benefit projected
through the end of the fifth year of Deceleration, so long as service continues
through five full years of Deceleration, under the applicable Dow defined
benefit retirement plan, with the same percent survivor benefit as provided to
other active employees by these plans. During such period of service said
Decelerating Director shall also be entitled to participate in the same employee
life and accident insurance programs as he or she was already a participant of
as of the date Deceleration began. For purposes of calculating such benefits,
Annualized Base Salary shall be used.

In the event a Decelerating Director retires or otherwise leaves service as a
Decelerating Director prior to the end of the fifth year of the period of
service, he or she may receive a lump sum payment in an amount equal to the net
present value of the difference, for the remaining period, between (i) such
individual's actual pension retirement benefit under the applicable Dow defined
benefit retirement plans, and (ii) the projected retirement benefit under such
plans, assuming service through the end of the fifth year of Deceleration. Under
such circumstances, such person may also receive a current or deferred lump sum
payment in an amount equal to the net present value of the difference between
(i) the annual compensation payable under Paragraph 4 (a) through (e) for the
remaining period, and (ii) the actual annual pension payable for each of such
years for the remaining period. The payments and terms of any lump sum under
this paragraph shall be subject to the approval of the Chairman of the
Compensation Committee and the Chairman of the Board (or, the Board of Directors
in the event of any action relating to the Chairman of the Board).

5.Each such person who shall commence services to the Company pursuant to
Paragraph 3 and who retires as an employee shall receive retirement benefits
under the applicable Company retirement plan. If such person is a participant in
The Dow Chemical Company Employees' Retirement Plan ("the Retirement Plan"), the
Retirement Supplement provided for the resolution adopted by this Board of
Directors on December 8, 1977 ("the Retirement Supplement Resolution"), the Dow
Employees' Stock Benefit Plan ("DESBP"), or their successor plans such person is
subject, however, to the following:

(a)Employment described in Paragraph 3 shall be counted as Credited Service
under the Retirement Plan and as Vesting Service under DESBP.

(b)Nonqualified Compensation, as defined in the Retirement Supplement
Resolution, shall be calculated for such person as follows:

(i)The Company will determine a Theoretical Income, defined as an estimate of
the amount that such person's salary and cash bonuses would have been if he or
she had retained line responsibility for each year during such person's period
of service as described in Paragraph 3.

71

--------------------------------------------------------------------------------

(ii)The amount of such Theoretical Income shall be substituted for Average
Annual Compensation, as defined in the Retirement Plan, for the purpose of
determining Nonqualified Compensation, upon which a Supplement shall be paid to
such person pursuant to the Retirement Supplement Resolution following such
person's retirement.

(c)If such person is not a member of the Retirement Plan and DESBP but is
covered by another retirement plan or plans maintained by the Company or a
subsidiary, he or she shall receive retirement benefits from such other plan or
plans. A Supplement pursuant to the Retirement Supplement Resolution may be
computed and paid to comply as nearly as practicable with the principles set
forth in (a) and (b) of this paragraph to the extent as may be equitable.

6.Payments provided for in Paragraphs 3 and 4 hereof shall be ended if the
Executive Committee of the Company determines in its sole judgment, after a
hearing at which such person shall be entitled to appear, that such person has
at any time engaged in any activity harmful to the interests of or in
competition with the Company or its subsidiaries.

7.Each member of the Board who is or has served the Company as an officer or
employee of the Company shall retire from the Board of Directors no later than
the first day of the month following his or her sixty-fifth birthday, provided
however that the Chairman of the Board may serve as a Director until the fifth
anniversary of becoming a Decelerating Director pursuant to the provisions of
Paragraph 3 herein.

72

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(n)



THE DOW CHEMICAL COMPANY RETIREMENT POLICY FOR EMPLOYEE DIRECTORS
